DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (WO 2017/010098), wherein US Serial No. 2018/0355129 is used as the English equivalent for citation purposes.
Regarding claim 1; Katagiri teaches a rubber-reinforcing cord comprising a reinforcing fiber or reinforcing fiber bundle; a first coating provided to cover the reinforcing fiber or the reinforcing fiber bunder; and a second coating provided to cover the first coating and be located at an outer surface of the rubber-reinforcing cord, wherein the first coating includes a first rubber including a nitrile-based rubber as a main component, and a first crosslinking agent [0007-0013].  Katagiri teaches the reinforcing fiber may be a glass fiber filament [0028].  Katagiri teaches examples of the first crosslinking agent include: isocyanate compounds such as aromatic or aliphatic organic diisocyanates, polyisocyanate, blocked isocyanate, and blocked polyisocyanate [0037]; and may used in plurality, in combination with each other [0037].  Katagiri makes no mention of employing a resorcinol-formaldehyde resin, thus the coating is free of a resorcinol-formaldehyde condensate.
Katagiri teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Katagiri does not specifically disclose an embodiment containing the nitrile-based rubber and two or more isocyanate compounds.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a coating composition comprising the nitrile-based rubber and two isocyanate compounds, based on the invention of Katagiri, and would have been motivated to do so since Katagiri suggests that the coating composition can contain a plurality of crosslinking agents used in combination (i.e. two isocyanate compounds) [0037].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 3; Katagiri teaches the use of isocyanate compounds such as aromatic or aliphatic organic diisocyanates, which may be blocked, which may be used in plurality [0037]; thus in the instance an aromatic blocked isocyanate and aliphatic blocked isocyanate are employed, the two isocyanate compounds have different dissociation temperatures.
Regarding claim 4; Katagiri teaches maleimide crosslinking agents are also suitably employed in the present invention [0037].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Regarding claim 5; Katagiri teaches the nitrile based rubber is at least one selected from nitrile rubber (NBR), hydrogenated nitrile rubber (HNBR), carboxylated nitrile rubber (X-NBR), and carboxylated hydrogenated nitrile rubber (X-HNBR) [0022].
Regarding claims 7-8; Katagiri teaches an example of the rubber product according to the present is a toothed belt; the toothed belt includes the matrix rubber and rubber-reinforcing cords embedded in the matrix rubber [0071; Fig1].
	Regarding claim 9; Katagiri teaches the coating may further comprise a filler such as carbon black or silica (fine particles of covalent compounds) [0055]. 
	Regarding claim 10; the first coating of Katagiri does not necessarily require any components outside the scope of a nitrile-based rubber and a crosslinking agent [0033].

    PNG
    media_image1.png
    142
    167
    media_image1.png
    Greyscale
	Regarding claim 11; Katagiri teaches the first coating is applied to the surface of the filament bundle (glass fibers 21 are covered with a first coating 22) [0075; Fig2].





Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767